Citation Nr: 0319532	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1942 to March 1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1. VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The medical evidence of record establishes that the 
veteran suffers from bilateral hearing loss.

3. The record contains evidence that the veteran suffered 
acoustic trauma.

4. The medical evidence of record relates the veteran's 
hearing loss to noise exposure.

5. It is at least as likely as not that the veteran's 
bilateral hearing loss is related to in-service noise 
exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's current bilateral hearing loss was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.303, 
3.307, 3.309, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2002)).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Veteran's Appeals in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  The VCAA also imposes a significant duty 
to assist an appellant with his claim and to provide him with 
notice of the evidence needed to support his claim.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The 
veteran was notified of the evidence required for a grant of 
his claim, and of the provisions of the VCAA, by letter dated 
in August 2001.  He was also notified of the evidence 
necessary for a grant of his claim by rating decision dated 
in October 2001 and statement of the case dated in May 2002.  
The Board concludes, therefore, that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Consequently, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  The necessary evidence, which includes 
clinical records pertinent to the veteran's claim in the form 
of: a February 2002 VA examination report; a December 2001 VA 
clinic outpatient treatment report; VA clinic outpatient 
records from February through May 2001; and a February 2001 
letter from a VA audiologist, has been obtained.  There are 
references, however, to a January 2001 audiometric 
examination, the results of which are discussed in the 
aforementioned February 2001 letter, that may be relevant in 
the adjudication of the veteran's claim.  Nevertheless, since 
the Board is granting the veteran's claim, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim to obtain this report or conduct additional development 
pursuant to the VCAA.  Similarly, because the veteran's claim 
will be granted, no useful purpose would be served by 
remanding this case pursuant to the recent holding in 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  The veteran, therefore, is not 
prejudiced by appellate review and the Board can issue a 
final decision.

II. Service Connection for Bilateral Hearing Loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training, 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and (3) any period of inactive duty training, during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).


Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater.  38 C.F.R. § 3.385 (2002). Impaired hearing is also 
considered a disability when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

Upon the veteran's entrance into the service, in October 
1942, he underwent a hearing test that indicated his hearing 
was 20/20 in each ear.  During his service, the veteran was 
assigned to the field artillery.  As a result of this 
assignment, he claims he was exposed to loud noises, 
including: artillery, shelling and bombs.  The veteran's 
discharge papers, DD 214, confirm that he served in Europe as 
a survey and instrument man in Normandy, Northern France, 
Rhineland and Central Europe, from April 1944 through 
November 1945.  The veteran's service records indicate that 
as a survey and instrument man, the veteran was responsible 
for setting up and operating surveying and fire control 
instruments to locate gun positions or observation posts.  It 
also indicates that he conducted survey operations relative 
to construction work.  Furthermore, service medical records 
relating to the treatment of the veteran's hernia in or 
around 1945, list his army occupation as "machine gunner." 

The veteran separated from service in March 1946.  His 
separation examination report, dated in February 1946, 
includes the results of a hearing test, whispered voice, 
which indicated the veteran's hearing was 15/15 in each ear.

Following his separation from service, the veteran sought 
medical treatment at VA facilities on numerous occasions for 
disorders unrelated to his hearing loss.  Indeed, the claims 
file contains several medical examination reports documenting 
the treatment of this veteran.  None of these reports 
indicates or includes the results of any audiometric testing 
performed on the veteran.  

The first documented postservice hearing test performed on 
the veteran was conducted in January 2001 at a VA facility.  
As discussed in Section I, however, the examination reports 
associated with this testing are not contained in the claims 
file.  Nevertheless, the results of this examination are 
discussed in a February 2001 letter from a VA audiologist.  
According to this letter, the veteran's January 2001 
audiometric examination revealed that he suffered from a 
"moderate to profound sensorineural hearing loss in the 
sloping to high frequency range."  In her letter, the 
audiologist stated that the veteran's hearing loss was 
consistent with noise exposure.  She noted that the veteran 
reported that he was exposed to noise during service.  She 
further recorded that the veteran worked as an electrician 
after he left the service.  The audiologist concluded that 
the veteran would not have been exposed to noise while 
working as an electrician.  The letter indicated that the 
veteran was fitted with hearing aids following his January 
2001 audiometric examination.

The veteran received follow up treatment for his hearing loss 
in February, April and December 2001.  In progress notes 
associated with the veteran's treatment in December 2001, a 
VA examiner noted:

Discussion: the question of hearing loss being 
service 
connected-it would certainly seem that his time in 
service as forward artillery observer would be 
contributory 
to same.

In February 2002, the veteran was accorded another 
audiometric evaluation, in connection with his claim for 
entitlement to service connection for bilateral hearing loss.  
The results of the audiometric examination, which measured 
the veteran's hearing in pure tone thresholds, in decibels, 
are set forth below:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
65
80
LEFT
25
40
55
55
75

In addition, a speech audiometric examination revealed the 
veteran's speech recognition ability to be 96 percent in the 
right ear and 96 percent in the left ear.  

The corresponding progress notes contain the results of the 
veteran's air and bone conduction testing, which revealed "a 
mild to severe sensorineural loss from 500 Hz to 8000 Hz" in 
the veteran's right ear and "a mild to profound 
sensorineural hearing loss from 1000Hz to 8000 Hz" in the 
veteran's left ear.  In addition, hearing aids were ordered 
for the veteran at the conclusion of this testing.  These 
results establish a current hearing disability under 38 
C.F.R. § 3.385 (2002).  

The examination report also contains the veteran's self-
reported medical history.  The veteran claimed that he 
experienced "military noise exposure [ ] from artillery."  
He also reported that he did not wear hearing protection 
devices during service.  The veteran also claimed exposure to 
civilian noise while "working in construction for forty 
years and as a shipyard worker for 2 years."  He stated that 
he sometimes wore hearing protection devices during his 
employment.  In addition, the examination report indicates 
that the veteran claimed he filed and was paid a workers 
compensation claim for civilian occupational hearing loss 
from shipyard noise exposure.  Finally, the veteran reported 
some hobby noise exposure while hunting, but stated that he 
wore hearing protection devices most of the time.  As a 
result of his examination, the veteran was diagnosed with 
"bilateral sensorineural hearing loss with either ear 
periodic subjective tinnitus consistent of unknown 
audiological etiology."  In addition, VA hearing aid 
services were recommended, subject to the veteran's 
qualification. 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  If the weight of the evidence is against the 
appellant's claim, however, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the most recent audiometric 
findings, obtained from a February 2002 VA audiometric 
examination, establish that the veteran has a bilateral 
hearing loss disability.  38 C.F.R. § 3.385 (2002).  In 
addition, the veteran's service records demonstrate that he 
served as a survey and instrument man as well as a machine 
gunner in the army.  In addition, according to his self-
reported medical history, the veteran was exposed to loud 
noise during service.  He also claimed to have suffered and 
received workers compensation for occupational noise exposure 
while working in a shipyard.  

The evidence set forth above, while not conclusive, does not 
dissociate the veteran's hearing loss from his service.  
Moreover, the evidence of record shows that it is as likely 
than not that the acoustic trauma that caused, or contributed 
to, the veteran's hearing loss was associated with service.  
The Board notes that the reference to the veteran's alleged 
employment in a shipyard and his workers compensation claim 
for "civilian occupational hearing loss from shipyard noise 
exposure" is contained only in the February 2002 audiometric 
examination report.  Indeed, the claims file does not contain 
any other evidence of the veteran's occupation as a shipyard 
worker.  Notwithstanding this reference, however, the 
audiologist diagnosed the veteran with "bilateral 
sensorineural hearing loss with either ear periodic 
subjective tinnitus consistent of unknown audiological 
etiology."  Furthermore, the progress notes dated in 
December 2001 indicate that the veteran's time in service as 
a forward artillery observer would be contributory to his 
hearing loss.  

Affording the veteran the benefit of reasonable doubt, the 
Board concludes that the veterans hearing loss is causally 
related to acoustic trauma sustained during military service, 
and entitlement to service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2002); Gilbert, 1 Vet. App. at 49.  



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

